Citation Nr: 0837354	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
April 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
PTSD evaluated as 30 percent disabling as of December 5, 
2003.


FINDING OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment with deficiencies in most areas such as 
family and social relations, judgment, and mood due to such 
symptoms as nightmares, flashbacks, intrusive thoughts, 
recurrent depression and anxiety, isolation/social 
withdrawal, inability to establish and maintain 
relationships, irritability, exaggerated startle response, 
hypervigilance, sleep disturbances, paranoia, obsessive 
compulsive tendencies, anger management problems, and 
anhedonia.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
April 2004 and February 2005.  Significantly, the Board 
observes that he does not report that his PTSD has worsened 
since he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Thus, the evidence considered in rating the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 30 percent disability rating requires a 
showing of:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
reports of the VA examinations conducted in April 2004 and 
February 2005; and VA treatment records for September 2003 to 
February 2005.  

After considering all the evidence, the Board finds that the 
manifestations of the veteran's PTSD most closely approximate 
the criteria for a 70 percent rating.  The medical evidence 
shows that his is productive of impairment in most areas such 
as family and social relations, judgment and mood.  The 
veteran's PTSD symptoms include nightmares once or more per 
week, flashbacks at least weekly, and daily intrusive 
thoughts.  He has exaggerated startle response and is 
hypervigilant.  He has trouble sleeping in that it is 
difficult for him to fall asleep, and he frequently awakens.  
He also suffers from recurrent depression and anxiety.  

Further, the evidence shows that the veteran is very isolated 
and socially withdrawn.  He reports having no friends and 
does not leave the house for any social activities.  He 
avoids crowds because they make him very anxious.  Although 
he lives with his wife of 22 years, they are estranged and 
basically live separate lives.  In addition, the veteran has 
no close relations with his extended family.  He reports he 
is quickly angered and easily frustrated by little things and 
this keeps him from relating to people.  He also says that he 
does not trust anyone.  He refers feelings of being 
"emotionally dead" and not caring about anything.  Although 
he has reported occasional thoughts that he would be "better 
off dead," the veteran has consistently denied having 
suicidal ideation.

Occupationally, the veteran is a retired police officer.  He 
retired around 1996 after 22 years on the force and has not 
worked since.  He testified, however, that due to his PTSD 
symptoms, and especially his depression, it is difficult for 
him to work because he has become so reclusive.  He also 
reported at the April 2004 VA examination that, when he did 
work, he had difficulty getting along with people.  

In addition, the evidence also shows that the veteran has 
endorsed symptoms of paranoia and obsessive compulsive 
tendencies.  For example, the veteran has stated that he has 
guns all over his house, he carries one with him everywhere 
he goes, and he also sleeps with one next to his head.  When 
this was addressed with him at the February 2005 VA 
examination, he stated he was not getting rid of them and 
refused to discuss it further.  In addition, he states he 
trusts no one.  Furthermore, in a February 2005 treatment 
note, the veteran endorsed some obsessive compulsive traits 
such as checking doors, washing his hands very often, 
becoming upset when his rooms/items are rearranged and 
preferring set routines.  

Finally, the VA examiners scored the veteran's Global 
Assessment of Functioning (GAF) as 45 and 50 out of 100.  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  Thus the veteran's GAF 
scores reflect serious impairment and is consistent with a 70 
percent disability rating. 

The Board further finds, however, that the preponderance of 
the evidence is against finding a 100 percent disability 
rating is warranted.  In this regard, the Board notes that 
although the medical evidence shows the veteran has severe 
symptoms, they do not show that he had symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Rather the treatment records 
show that his thought processes were directed and goal 
oriented; he persistently denied delusions; his behavior was 
always appropriate and cooperative; he was always well 
dressed and groomed; he was oriented in person, place and 
time; and his memory was generally intact despite his report 
of having some short term memory problems.  In addition, 
despite the veteran's report of having guns in his home and 
carrying one with him everywhere he goes, there was no 
finding that the veteran had homicidal ideas or was a 
persistent danger of hurting himself or others.  The Board 
notes that the veteran was a police officer for 22 years and 
thus is trained in handling guns.  Further, although 
referring some thoughts of death, the veteran consistently 
denied, and it was consistently found, that he did not have 
any suicidal ideation or plans to harm himself.  

Although the veteran's GAF scores of 45and 50 represent 
serious impairment and symptoms consistent with a 70 percent 
disability rating, they are not consistent with total 
impairment of occupational and social functioning, which is 
needed for a 100 percent evaluation.  Thus the Board finds 
that an initial schedular disability rating of 70 percent, 
but no higher, is warranted for his PTSD.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
his favor.  Thus the veteran's appeal is granted, to this 
extent only.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


